PER CURIAM.
Harvey Kaufman appeals an award of attorney’s fees to him in this workers’ compensation matter. The parties and the Judge of Compensation Claims have certified that no transcript of the hearing can be prepared and that efforts to reconstruct the evidence have been unsuccessful. We must therefore reverse and remand the cause for a hearing de novo. Arnold Lumber Co. v. Harris, 469 So.2d 786 (Fla. 1st DCA 1984); Bay Medical Center v. Haynes, 667 So.2d 216 (Fla. 1st DCA 1995). It is noted that the order on appeal also awarded a fee to the law firm of Lloyd, Hoskins & Pierce, P.A., which did not appeal or join in Kaufman’s appeal. Accordingly, that portion of the order is affirmed.
AFFIRMED IN PART AND REVERSED IN PART AND REMANDED.
WOLF, KAHN and BENTON, JJ., concur.